UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Value Fund August 31, 2014 (Unaudited) Common Stocks97.3% Shares Value ($) Automobiles & Components1.5% Cooper Tire & Rubber 89,120 2,747,570 Dana Holding 65,030 1,510,647 Gentherm 35,500 a 1,734,175 Modine Manufacturing 106,890 a 1,519,976 Motorcar Parts of America 58,300 a 1,767,656 Remy International 12,170 268,957 Superior Industries International 45,750 889,837 Thor Industries 14,271 766,495 Banks12.4% Atlantic Coast Financial Corporation 222,150 a 924,144 Banc of California 33,740 405,555 Bancorp 108,800 a 1,056,448 Bank of Hawaii 33,620 1,951,641 Bank of the Ozarks 24,880 794,916 BankUnited 85,572 2,699,797 BBCN Bancorp 88,917 1,298,188 BofI Holding 16,000 a 1,231,840 Bryn Mawr Bank 50,990 1,500,126 Centerstate Banks 126,610 1,323,074 City Holding 35,350 b 1,510,152 City National 13,850 1,050,938 Columbia Banking System 112,394 2,923,368 Commerce Bancshares 16,570 764,374 Community Bank System 44,345 1,567,152 Customers Bancorp 86,190 a 1,601,410 CVB Financial 115,180 1,789,897 Dime Community Bancshares 105,100 1,622,744 Eagle Bancorp 82,280 a 2,758,848 East West Bancorp 55,996 1,950,901 F.N.B. 95,013 1,174,361 First Financial Bancorp 107,540 1,786,239 First Financial Bankshares 78,960 b 2,320,634 First Merchants 49,737 1,015,132 First Midwest Bancorp 72,838 1,227,320 First Niagara Financial Group 348,667 3,033,403 FirstMerit 92,751 1,598,563 Great Southern Bancorp 28,790 911,779 Hancock Holding 89,302 2,968,398 Heritage Financial 84,608 1,384,187 Heritage Financial Group 65,289 1,338,424 Home Loan Servicing Solutions 90,600 1,984,140 Huntington Bancshares 230,580 2,270,060 IBERIABANK 54,578 3,561,215 Independent Bank 46,830 1,723,812 Investors bancorp 108,278 1,148,830 Lakeland Financial 35,340 1,376,140 MB Financial 40,637 1,149,621 MGIC Investment 52,290 a 440,805 National Bank Holdings, Cl. A 39,039 793,272 PacWest Bancorp 47,366 1,986,530 Park Sterling 176,309 1,204,190 Popular 51,000 a 1,578,960 South State 7,429 435,042 Southside Bancshares 50,770 b 1,743,949 Sterling Bancorp 98,440 1,247,235 TCF Financial 100,850 1,593,430 Texas Capital Bancshares 65,370 a 3,528,673 TriCo Bancshares 40,400 902,940 TrustCo Bank 161,973 1,137,050 Trustmark 42,366 1,005,557 Umpqua Holdings 83,650 1,461,366 Union Bankshares 44,804 1,058,718 United Financial Bancorp 94,195 1,167,076 Westamerica Bancorporation 38,800 b 1,876,756 Wilshire Bancorp 136,990 1,337,022 Wintrust Financial 37,600 1,751,032 WSFS Financial 18,460 1,377,116 Capital Goods11.4% A.O. Smith 22,124 1,085,846 AAON 69,990 1,306,013 Aerovironment 12,750 a 402,135 Albany International, Cl. A 42,580 1,599,731 Blount International 160,560 a 2,565,749 CLARCOR 41,500 2,623,215 Columbus McKinnon 30,390 761,573 DigitalGlobe 55,700 a 1,691,609 DXP Enterprises 13,900 a 1,113,668 Dycom Industries 25,810 a 805,530 EnerSys 24,623 1,583,013 Exelis 74,700 1,284,093 Franklin Electric 15,426 585,571 FreightCar America 54,878 1,634,816 GenCorp 72,000 a,b 1,326,960 Generac Holdings 25,700 a,b 1,195,564 General Cable 49,730 1,067,703 Gibraltar Industries 67,786 a 1,078,475 Global Brass & Copper Holdings 63,310 978,139 Graco 45,300 3,481,758 GrafTech International 150,337 a 1,312,442 Granite Construction 33,240 1,172,375 Greenbrier Cos. 19,000 b 1,358,880 H&E Equipment Services 33,800 1,382,758 Harsco 149,970 3,629,274 Hexcel 94,379 a 3,887,471 Hillenbrand 34,527 1,154,583 ITT 28,230 1,351,088 KBR 80,240 1,766,885 KEYW Holding 55,030 a,b 651,005 Lawson Products 34,950 a 622,110 Lindsay 12,608 b 980,650 LSI Industries 80,505 565,950 Lydall 35,311 a 978,115 Manitowoc 53,450 1,572,499 Meritor 80,910 a 1,102,803 Miller Industries 29,525 558,613 Mueller Industries 26,610 778,076 Mueller Water Products, Cl. A 401,950 3,709,999 National Presto Industries 13,350 b 874,291 NCI Building Systems 81,000 a 1,616,760 Orion Marine Group 96,023 a 970,792 Owens Corning 25,100 903,600 Quanex Building Products 47,610 859,837 Regal-Beloit 22,886 1,626,508 Spirit Aerosystems Holdings, Cl. A 69,110 a 2,650,369 Standex International 29,780 2,222,481 Sun Hydraulics 25,000 1,000,750 Teledyne Technologies 20,640 a 2,003,525 TriMas 111,810 a 3,544,377 Triumph Group 32,205 2,234,061 Tutor Perini 38,600 a 1,153,368 Twin Disc 30,280 979,558 Valmont Industries 6,010 b 845,907 Wabash National 113,400 a 1,603,476 Woodward 27,523 1,437,526 Commercial & Professional Services4.7% ABM Industries 85,536 2,275,258 Acacia Research 61,250 b 1,089,637 ACCO Brands 116,144 a 897,793 Barrett Business Services 22,600 1,337,694 Brady, Cl. A 32,310 860,092 CBIZ 139,518 a 1,199,855 CDI 77,658 1,178,071 Civeo 32,230 818,964 Clean Harbors 28,500 a 1,725,390 Corporate Executive Board 47,400 3,124,608 Covanta Holding 104,740 2,198,493 Deluxe 79,129 4,712,132 Ennis 33,227 479,466 FTI Consulting 70,067 a 2,599,486 Korn/Ferry International 54,064 a 1,635,436 MSA Safety 19,691 1,090,094 Multi-Color 26,280 1,218,866 R.R. Donnelley & Sons 28,880 510,310 Steelcase, Cl. A 233,279 3,662,480 Tetra Tech 64,753 1,651,202 Consumer Durables & Apparel3.3% Arctic Cat 51,170 1,894,313 Crocs 78,859 a 1,218,372 CSS Industries 37,240 941,427 Deckers Outdoor 13,500 a 1,245,240 Ethan Allen Interiors 26,521 669,125 Iconix Brand Group 63,970 a,b 2,663,071 LeapFrog Enterprises 128,254 a 831,086 Libbey 36,500 a 1,007,400 M.D.C. Holdings 56,230 b 1,631,232 M/I Homes 130,260 a 2,964,718 Skullcandy 173,800 a 1,440,802 Smith & Wesson Holding 71,400 a,b 790,398 UCP, Cl. A 66,933 a 853,396 Unifi 70,260 a 2,003,113 Universal Electronics 25,900 a 1,415,953 Wolverine World Wide 91,400 b 2,427,584 Consumer Services2.5% American Public Education 36,300 a 1,102,068 Bloomin' Brands 68,340 a 1,137,178 Bob Evans Farms 19,880 863,190 Capella Education 31,690 2,063,336 Cheesecake Factory 43,500 1,955,325 DeVry Education Group 17,140 735,820 Interval Leisure Group 192,250 b 4,156,445 LifeLock 91,900 a 1,361,958 Matthews International, Cl. A 24,241 1,118,722 Ruth's Hospitality Group 66,654 743,192 SeaWorld Entertainment 131,240 2,728,480 Wendy's 72,100 587,615 Diversified Financials3.8% Ares Capital 121,981 2,091,974 Eaton Vance 70,732 2,769,865 Encore Capital Group 89,391 a,b 3,968,067 Evercore Partners, Cl. A 22,400 1,147,552 Fifth Street Finance 58,299 573,079 First Cash Financial Services 76,000 a 4,389,760 FNFV Group 96,975 1,452,685 Gain Capital Holdings 71,951 454,011 Janus Capital Group 122,786 1,491,850 New Mountain Finance 47,748 b 734,842 PHH 39,208 a,b 939,424 Stifel Financial 88,721 a 4,247,961 Voya Financial 36,150 1,413,103 World Acceptance 25,713 a,b 2,014,356 Energy4.9% Atwood Oceanics 29,042 a 1,434,965 Bill Barrett 80,200 a 1,826,154 CARBO Ceramics 23,800 b 2,560,642 Clayton Williams Energy 11,210 a 1,327,712 Delek US Holdings 47,800 1,672,044 Emerald Oil 126,490 a,b 1,081,489 Energy XXI 81,500 b 1,344,750 Era Group 59,440 a 1,522,258 Goodrich Petroleum 48,020 a,b 1,061,242 GulfMark Offshore, Cl. A 21,315 857,076 Helix Energy Solutions Group 65,100 a 1,778,532 ION Geophysical 213,270 a 735,781 Kodiak Oil & Gas 6,408 a 104,258 McDermott International 290,970 a,b 2,094,984 Newpark Resources 161,910 a,b 1,996,350 PBF Energy 40,100 1,139,241 PDC Energy 33,020 a 1,984,172 Rosetta Resources 9,405 a 470,250 Sanchez Energy 25,409 a,b 843,325 Stone Energy 39,200 a 1,379,448 Synergy Resources 71,400 a 961,044 Tesco 53,646 1,138,368 TETRA Technologies 164,390 a 1,939,802 Tidewater 32,051 1,630,434 Triangle Petroleum 66,462 a 796,879 Ultra Petroleum 24,630 a,b 653,434 WPX Energy 37,460 a 997,185 Exchange-Traded Funds.8% iShares Russell 2000 ETF 49,137 b Food & Staples Retailing.4% Andersons 20,650 1,420,100 SpartanNash 42,772 919,170 Village Super Market, Cl. A 22,000 504,460 Food, Beverage & Tobacco1.5% Cott 69,600 522,000 Darling Ingredients 169,990 a 3,277,407 Lancaster Colony 11,922 1,054,024 National Beverage 118,300 a 2,168,439 Pinnacle Foods 42,300 1,368,828 TreeHouse Foods 29,000 a 2,393,080 Health Care Equipment & Services4.5% Accuray 56,090 a,b 456,573 Air Methods 25,700 a 1,507,562 Allscripts Healthcare Solutions 192,640 a 2,846,257 AmSurg 15,951 a 858,004 AngioDynamics 78,709 a 1,110,584 Anika Therapeutics 29,300 a 1,230,600 Cynosure, Cl. A 74,000 a 1,667,220 Derma Sciences 70,880 a,b 600,354 Gentiva Health Services 142,580 a 2,576,421 HealthSouth 20,510 807,889 Hill-Rom Holdings 41,747 1,828,936 Kindred Healthcare 121,417 2,507,261 MedAssets 50,506 a 1,161,638 Merit Medical Systems 85,931 a 1,074,997 Molina Healthcare 30,900 a 1,478,256 Owens & Minor 65,100 2,239,440 Patterson 56,000 2,255,120 Premier, Cl. A 19,550 617,389 Providence Service 38,800 a 1,766,564 Symmetry Medical 137,709 a 1,269,677 Syneron Medical 86,360 a 867,054 Triple-S Management, Cl. B 35,400 a 677,556 WellCare Health Plans 18,540 a 1,221,044 Household & Personal Products.9% Elizabeth Arden 28,160 a 481,536 Nu Skin Enterprises, Cl. A 57,583 2,575,112 WD-40 46,000 3,160,200 Insurance5.6% American Equity Investment Life Holding 130,177 3,220,579 American Financial Group 13,330 799,400 American National Insurance 9,950 1,132,708 Argo Group International Holdings 15,794 831,396 Assurant 11,730 782,977 Endurance Specialty Holdings 34,000 1,974,380 FBL Financial Group, Cl. A 7,970 373,235 First American Financial 47,289 1,340,643 FNF Group 47,700 1,350,387 Greenlight Capital, Cl. A 15,200 a 519,992 HCC Insurance Holdings 27,428 1,375,240 Horace Mann Educators 150,360 4,480,728 Infinity Property & Casualty 16,500 1,128,270 Kemper 108,350 3,938,523 Maiden Holdings 130,000 1,580,800 Primerica 103,860 5,227,274 RLI 74,000 3,307,800 Stewart Information Services 94,698 3,051,170 Symetra Financial 36,930 898,876 The Hanover Insurance Group 32,375 2,054,194 Validus Holdings 34,838 1,362,514 Materials5.9% American Vanguard 151,290 b 2,033,338 AptarGroup 11,700 750,555 Avery Dennison 64,380 3,098,610 Balchem 25,000 1,286,000 Chemtura 90,440 a 2,232,964 Cliffs Natural Resources 41,030 b 618,322 Crown Holdings 58,410 a 2,819,451 Cytec Industries 27,660 2,850,087 Ferro 234,070 a 3,155,264 FutureFuel 73,200 1,018,944 Greif, Cl. A 23,810 1,140,261 Haynes International 22,130 1,097,205 Headwaters 90,300 a 1,172,997 Intrepid Potash 131,230 a,b 2,011,756 Kaiser Aluminum 47,586 3,833,053 Koppers Holdings 27,700 1,027,947 Kraton Performance Polymers 47,980 a 975,433 LSB Industries 32,759 a 1,311,998 Materion 41,150 1,342,724 Mercer International 86,935 a 872,827 Nevsun Resources 10,270 42,620 Olympic Steel 38,740 931,310 PH Glatfelter 110,843 2,763,316 PolyOne 34,493 1,352,815 RPM International 12,582 592,990 Sealed Air 42,700 1,541,470 Sonoco Products 22,805 938,654 Media1.6% CBS Outdoor Americas 22,750 781,917 Cinemark Holdings 77,000 2,717,330 E.W. Scripps, Cl. A 84,000 a,b 1,592,640 LIN Media, Cl. A 61,400 a 1,431,848 Meredith 23,357 b 1,087,969 New Media Investment Group 82,641 1,443,738 Starz, Cl. A 35,460 a 1,109,543 World Wrestling Entertainment, Cl. A 83,100 b 1,208,274 Pharmaceuticals, Biotech & Life Sciences2.0% Affymetrix 102,570 a,b 889,282 BioDelivery Sciences International 45,880 a 734,080 Cambrex 122,880 a 2,693,529 Charles River Laboratories International 69,406 a 4,101,895 Concert Pharmaceuticals 71,988 b 645,012 Flamel Technologies, ADR 290,879 a 4,363,185 Sagent Pharmaceuticals 44,359 a 1,234,067 Real Estate2.4% Altisource Portfolio Solutions 18,500 a,b 1,848,705 AV Homes 72,550 a 1,155,721 Corporate Office Properties Trust 43,550 c 1,235,949 First Potomac Realty Trust 71,723 c 949,613 Hersha Hospitality Trust 352,461 c 2,393,210 iStar Financial 76,386 a,c 1,136,624 LaSalle Hotel Properties 56,852 c 2,077,941 Lexington Realty Trust 161,800 c 1,760,384 Medical Properties Trust 97,937 c 1,379,932 Newcastle Investment 161,200 c 2,184,260 Omega Healthcare Investors 23,748 b,c 894,587 Ramco-Gershenson Properties Trust 43,735 c 741,746 Retailing3.6% ANN 28,802 a 1,193,555 Ascena Retail Group 125,125 a 2,175,924 Big Lots 76,260 3,534,651 CST Brands 46,400 1,616,576 DSW, Cl. A 13,903 430,159 Express 75,870 a 1,315,586 Finish Line, Cl. A 32,051 949,671 Genesco 14,465 a 1,147,075 GNC Holdings, Cl. A 20,190 766,210 Lithia Motors, Cl. A 10,093 882,330 New York & Co. 69,880 a 237,592 Office Depot 224,188 a 1,147,843 Rent-A-Center 91,707 2,554,957 Select Comfort 123,352 a 2,759,384 Shutterfly 26,100 a 1,331,361 Sonic Automotive, Cl. A 65,720 1,623,284 Stage Stores 62,200 1,086,634 The Children's Place 31,500 1,693,440 Semiconductors & Semiconductor Equipment4.1% Amkor Technology 163,560 a 1,701,024 ANADIGICS 748,676 a 469,045 Axcelis Technologies 845,305 a 1,707,516 Brooks Automation 82,900 940,086 Cabot Microelectronics 68,420 a 2,935,218 Ceva 35,730 a 541,667 ChipMOS Technologies 56,400 1,349,652 FormFactor 127,950 a 900,768 Freescale Semiconductor 70,120 a 1,476,026 GT Advanced Technologies 203,360 a,b 3,621,842 Integrated Silicon Solution 46,743 693,199 Mellanox Technologies 27,990 a,b 1,169,702 Microsemi 49,655 a 1,322,809 Rambus 171,580 a 2,129,308 Silicon Image 195,200 a 987,712 Spansion, Cl. A 56,460 a 1,259,058 Teradyne 110,914 2,283,719 Ultratech 77,190 a 1,996,133 Veeco Instruments 19,100 a 675,567 Xcerra 132,137 a 1,380,832 Software & Services8.0% American Software, Cl. A 186,593 1,716,656 AVG Technologies 83,900 a 1,471,606 Bankrate 63,130 a 886,345 Booz Allen Hamilton Holdings 55,146 1,223,138 CACI International, Cl. A 17,092 a 1,232,675 Cadence Design Systems 77,910 a,b 1,374,332 Cass Information Systems 59,268 2,780,855 Computer Services 38,643 1,398,877 Comverse 91,423 a 2,257,234 Convergys 135,700 2,605,440 Conversant 107,460 a,b 2,959,448 CoreLogic 90,330 a 2,553,629 Covisint 73,900 b 355,459 Digital River 118,680 a 1,812,244 DST Systems 29,990 2,783,372 Epiq Systems 51,200 744,960 ExlService Holdings 66,380 a 1,810,183 FalconStor Software 799,739 a 1,087,645 Gigamon 42,300 a,b 460,224 Heartland Payment Systems 35,500 1,695,835 Jack Henry & Associates 53,700 3,104,397 MoneyGram International 74,560 a 1,048,314 Monotype Imaging Holdings 58,300 1,713,437 NeuStar, Cl. A 36,200 a,b 1,067,538 Nuance Communications 56,650 a 963,616 Rovi 127,690 a 2,953,470 SeaChange International 118,320 a 898,049 SS&C Technologies Holdings 27,700 a 1,253,702 Stamps.com 40,300 a 1,356,498 Syntel 34,000 a 3,038,580 TIBCO Software 63,530 a 1,323,965 Unwired Planet 740,415 a 1,554,871 VeriFone Systems 34,160 a 1,192,867 Verint Systems 67,268 a 3,372,152 Technology Hardware & Equipment7.7% ADTRAN 25,180 581,154 Anixter International 22,859 2,039,708 ARRIS Group 87,880 a 2,690,007 Aviat Networks 1,003,708 a 1,575,822 Badger Meter 45,825 2,386,566 Bel Fuse, Cl. B 37,990 894,285 Belden 18,096 1,322,275 Black Box 40,399 955,436 Brocade Communications Systems 201,590 2,126,775 Ceragon Networks 129,040 a 316,148 Ciena 81,530 a,b 1,686,856 Cognex 42,000 a 1,763,160 CTS 39,130 693,775 Dolby Laboratories, Cl. A 24,610 a,b 1,146,334 Electronics For Imaging 31,595 a 1,391,444 Emulex 167,290 a 916,749 GSI Group 51,510 a 660,358 Harmonic 104,100 a 683,937 II-VI 77,130 a 1,076,735 Infinera 182,720 a 1,933,178 Ingram Micro, Cl. A 47,991 a 1,383,581 InvenSense 62,600 a,b 1,618,210 Itron 24,830 a 1,048,323 Jabil Circuit 33,880 731,130 JDS Uniphase 76,900 a,b 888,195 Lexmark International, Cl. A 57,480 2,906,189 Littelfuse 12,423 1,141,798 Mercury Systems 64,590 a 721,470 Methode Electronics 35,800 1,207,176 Oplink Communications 60,637 1,171,507 OSI Systems 9,610 a 670,394 Park Electrochemical 37,547 1,056,573 Plantronics 10,629 507,322 Plexus 11,762 a 484,477 QLogic 36,235 a 327,927 Quantum 841,429 a 1,051,787 Sanmina 81,560 a 1,915,029 ScanSource 36,438 a 1,405,049 Sierra Wireless 31,780 a,b 890,158 Sonus Networks 457,410 a 1,724,436 SYNNEX 25,080 a 1,749,079 Vishay Intertechnology 267,331 b 4,277,296 Vishay Precision Group 45,220 a 691,866 Telecommunication Services.4% FairPoint Communications 91,000 a,b 1,470,560 Telephone & Data Systems 23,640 622,678 US Cellular 15,440 a 582,397 Transportation1.3% Air Transport Services Group 103,988 a 849,582 Celadon Group 55,100 1,153,794 Danaos 120,101 a,b 694,184 Landstar System 45,050 3,057,318 Ryder System 24,970 2,255,790 SkyWest 40,498 363,267 Werner Enterprises 31,174 776,233 Utilities2.1% ALLETE 22,222 1,081,545 Dynegy 60,220 a 1,967,990 Hawaiian Electric Industries 79,564 b 2,020,130 New Jersey Resources 15,243 796,142 NorthWestern 37,700 b 1,820,156 Ormat Technologies 46,150 b 1,270,509 PNM Resources 60,100 1,575,221 Portland General Electric 74,603 2,571,565 Questar 108,000 2,539,080 Total Common Stocks (cost $591,090,751) Investment of Cash Collateral for Securities Loaned8.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $59,388,522) 59,388,522 d Total Investments (cost $650,479,273) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts ETF- Exchange-Traded Funds a Non-income producing security. b Security, or portion thereof, on loan. At August 31, 2014, the value of the fund's securities on loan was $62,892,438 and the value of the collateral held by the fund was $64,476,375, consisting of cash collateral of $59,388,522 and U.S. Government & Agency securities valued at $5,087,853. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At August 31, 2014, net unrealized appreciation on investments was $116,960,891 of which $134,439,671 related to appreciated investment securities and $17,478,780 related to depreciated investment securities. At August 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 12.4 Capital Goods 11.4 Money Market Investments 8.2 Software & Services 8.0 Technology Hardware & Equipment 7.7 Materials 5.9 Insurance 5.6 Energy 4.9 Commercial & Professional Services 4.7 Health Care Equipment & Services 4.5 Semiconductors & Semiconductor Equipment 4.1 Diversified Financials 3.8 Retailing 3.6 Consumer Durables & Apparel 3.3 Consumer Services 2.5 Real Estate 2.4 Utilities 2.1 Pharmaceuticals, Biotech & Life Sciences 2.0 Media 1.6 Automobiles & Components 1.5 Food, Beverage & Tobacco 1.5 Transportation 1.3 Household & Personal Products .9 Exchange-Traded Funds .8 Food & Staples Retailing .4 Telecommunication Services .4 † Based on net assets. The following is a summary of the inputs used as of August 31, 2014 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Quoted Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 689,572,285 - - Equity Securities - Foreign Common Stocks+ 12,751,948 - - Exchange-Traded Funds 5,727,409 - - Mutual Funds 64,476,375 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus U.S. Equity Fund August 31, 2014 (Unaudited) Common Stocks97.9% Shares Value ($) Capital Goods15.8% Boeing 130,600 16,560,080 Donaldson 404,100 16,915,626 Emerson Electric 242,700 15,537,654 Fastenal 327,400 14,824,672 Flowserve 203,800 15,466,382 MSC Industrial Direct, Cl. A 175,800 a 15,846,612 Precision Castparts 59,960 14,633,838 W.W. Grainger 64,100 15,781,420 Consumer Durables & Apparel3.9% DSW, Cl. A 492,700 15,244,138 NIKE, Cl. B 200,800 15,772,840 Consumer Services4.7% McDonald's 170,600 15,988,632 Panera Bread, Cl. A 43,300 b 6,492,402 Starbucks 192,200 14,955,082 Energy9.5% Apache 157,100 15,997,493 EOG Resources 149,620 16,440,245 Halliburton 114,300 7,727,823 Occidental Petroleum 165,500 17,167,315 Schlumberger 162,050 17,767,162 Food & Staples Retailing1.8% Wal-Mart Stores 188,900 Food, Beverage & Tobacco2.2% Coca-Cola 417,800 Health Care Equipment & Services11.4% C.R. Bard 110,550 16,410,042 Intuitive Surgical 20,200 b 9,494,202 Meridian Bioscience 636,600 a 12,458,262 ResMed 356,800 a 18,928,240 Stryker 191,100 15,920,541 Varian Medical Systems 203,000 b 17,259,060 Household & Personal Products2.0% Colgate-Palmolive 247,200 Materials8.1% FMC 220,500 14,583,870 Monsanto 139,100 16,086,915 Praxair 131,600 17,311,980 Sigma-Aldrich 153,600 15,974,400 Pharmaceuticals, Biotech & Life Sciences6.2% Celgene 166,800 b 15,849,336 Gilead Sciences 156,700 b 16,857,786 Johnson & Johnson 160,500 16,648,665 Retailing5.5% The TJX Companies 315,300 18,795,033 Tractor Supply 120,200 8,047,390 Urban Outfitters 431,600 b 17,173,364 Software & Services16.7% Adobe Systems 236,000 b 16,968,400 Automatic Data Processing 222,200 18,549,256 Google, Cl. A 16,960 b 9,876,826 Google, Cl. C 16,960 b 9,694,336 MasterCard, Cl. A 232,200 17,603,082 Microsoft 354,500 16,104,935 Oracle 408,400 16,960,852 Paychex 372,000 15,493,800 Teradata 241,600 b 11,033,872 Technology Hardware & Equipment6.2% Amphenol, Cl. A 167,600 17,264,476 Cisco Systems 613,400 15,328,866 QUALCOMM 218,500 16,627,850 Transportation3.9% C.H. Robinson Worldwide 244,400 16,682,744 Expeditors International of Washington 354,000 14,620,200 Total Common Stocks (cost $537,020,933) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $718,000) 718,000 c Investment of Cash Collateral for Securities Loaned2.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $19,988,333) 19,988,333 c Total Investments (cost $557,727,266) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At August 31, 2014, the value of the fund's securities on loan was $19,611,243 and the value of the collateral held by the fund was $19,988,927, consisting of cash collateral of $19,988,333 and U.S. Government & Agency securities valued at $594. b Non-income producing security. c Investment in affiliated money market mutual fund. At August 31, 2014, net unrealized appreciation on investments was $240,400,886 of which $245,338,239 related to appreciated investment securities and $4,937,353 related to depreciated investment securities. At August 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 16.7 Capital Goods 15.8 Health Care Equipment & Services 11.4 Energy 9.5 Materials 8.1 Pharmaceuticals, Biotech & Life Sciences 6.2 Technology Hardware & Equipment 6.2 Retailing 5.5 Consumer Services 4.7 Consumer Durables & Apparel 3.9 Transportation 3.9 Money Market Investments 2.6 Food, Beverage & Tobacco 2.2 Household & Personal Products 2.0 Food & Staples Retailing 1.8 † Based on net assets. The following is a summary of the inputs used as of August 31, 2014 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 777,421,819 - - Mutual Funds 20,706,333 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Global Stock Fund August 31, 2014 (Unaudited) Common Stocks96.7% Shares Value ($) Australia3.5% CSL 559,000 38,565,946 Woodside Petroleum 790,000 31,504,968 Canada1.6% Suncor Energy 789,500 China3.2% China Shenhua Energy, Cl. H 6,460,500 18,631,128 CNOOC 22,058,000 44,343,409 Denmark2.3% Novo Nordisk, Cl. B 992,000 France4.3% Essilor International 275,200 29,188,426 L'Oreal 227,100 37,598,349 LVMH Moet Hennessy Louis Vuitton 100,700 17,472,256 Hong Kong6.3% AIA Group 7,866,200 42,933,950 China Mobile 2,855,500 35,518,506 CLP Holdings 1,301,000 11,012,264 Hong Kong & China Gas 15,452,177 35,051,293 Japan9.3% Chugai Pharmaceutical 227,800 7,214,196 Denso 512,700 22,238,600 FANUC 215,100 35,972,320 Honda Motor 825,400 27,869,001 Keyence 46,457 19,880,801 Komatsu 1,357,500 30,726,248 Shin-Etsu Chemical 656,700 40,748,284 Singapore2.1% DBS Group Holdings 2,857,369 Spain1.9% Inditex 1,271,500 Sweden1.9% Hennes & Mauritz, Cl. B 861,000 Switzerland8.5% Nestle 503,500 39,076,712 Novartis 230,000 20,631,229 Roche Holding 128,700 37,528,446 SGS 7,800 17,306,901 Swatch Group-BR 30,300 16,429,759 Syngenta 105,500 37,865,312 Taiwan1.9% Taiwan Semiconductor Manufacturing, ADR 1,794,400 United Kingdom7.6% BG Group 1,932,000 38,536,722 HSBC Holdings 3,700,885 40,058,719 Reckitt Benckiser Group 435,700 37,974,384 Standard Chartered 1,680,000 33,830,932 United States42.3% Adobe Systems 604,400 a 43,456,360 Amphenol, Cl. A 202,800 20,890,428 Automatic Data Processing 459,800 38,384,104 C.R. Bard 125,200 18,584,688 Cisco Systems 1,553,400 38,819,466 Colgate-Palmolive 565,100 36,578,923 EOG Resources 346,200 38,040,456 Fastenal 381,900 17,292,432 Google, Cl. A 35,400 a 20,615,544 Google, Cl. C 35,400 a 20,234,640 Intuitive Surgical 50,400 a 23,688,504 Johnson & Johnson 381,700 39,593,741 MasterCard, Cl. A 532,500 40,368,825 Microsoft 967,600 43,958,068 NIKE, Cl. B 490,600 38,536,630 Oracle 950,200 39,461,806 Praxair 303,400 39,912,270 Precision Castparts 152,400 37,194,744 QUALCOMM 498,300 37,920,630 Schlumberger 379,500 41,608,380 Sigma-Aldrich 202,600 21,070,400 Stryker 448,300 37,347,873 The TJX Companies 731,900 43,628,559 W.W. Grainger 114,100 28,091,420 Wal-Mart Stores 417,800 31,543,900 Total Common Stocks (cost $1,459,072,117) Other Investment2.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $56,835,000) 56,835,000 b Total Investments (cost $1,515,907,117) % Cash and Receivables (Net) .4 % Net Assets % ADRAmerican Depository Receipts BRBearer Certificate a Non-income producing security. b Investment in affiliated money market mutual fund. At August 31, 2014, net unrealized appreciation on investments was $453,220,550 of which $468,500,403 related to appreciated investment securities and $15,279,853 related to depreciated investment securities. At August 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Information Technology 20.3 Health Care 15.1 Energy 12.4 Consumer Discretionary 12.1 Consumer Staples 9.2 Industrial 8.4 Financial 8.0 Materials 7.1 Money Market Investment 2.9 Utilities 2.3 Telecommunications 1.8 † Based on net assets. STATEMENT OF FORWARD FOREIGN EXCHANGE CURRENCY CONTRACTS August 31, 2014 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) Appreciation ($) Sales: Japanese Yen, Expiring: 9/2/2014 a 53,675,950 516,943 515,892 1,051 9/3/2014 a 23,710,970 228,122 227,891 231 Counterparty: a National Australia Bank The following is a summary of the inputs used as of August 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 836,822,791 - - Equity Securities - Foreign Common Stocks+ 1,075,469,876 - - Mutual Funds 56,835,000 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 1,282 - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS International Stock Fund August 31, 2014 (Unaudited) Common Stocks96.5% Shares Value ($) Australia7.2% Cochlear 356,600 24,162,554 CSL 1,163,000 80,236,485 Woodside Petroleum 1,890,000 75,372,646 Woolworths 2,180,100 73,625,612 Canada2.3% Suncor Energy 1,982,200 China3.6% China Shenhua Energy, Cl. H 13,469,000 38,842,607 CNOOC 43,963,000 88,379,241 Denmark2.4% Novo Nordisk, Cl. B 1,840,000 Finland2.0% Kone, Cl. B 1,651,000 France8.2% Air Liquide 531,300 67,883,756 Danone 963,980 67,308,618 Essilor International 507,576 53,834,828 L'Oreal 396,500 65,643,970 LVMH Moet Hennessy Louis Vuitton 176,800 30,676,215 Germany3.6% adidas 712,500 53,400,520 SAP 925,000 71,952,277 Hong Kong10.2% AIA Group 13,629,800 74,391,848 China Mobile 5,678,500 70,632,757 CLP Holdings 6,249,000 52,894,420 Hang Lung Properties 22,799,000 75,309,759 Hong Kong & China Gas 36,180,128 82,070,006 Italy.5% Tenaris, ADR 388,800 Japan18.7% AEON Mall 953,590 20,777,438 Chugai Pharmaceutical 385,400 12,205,229 Daito Trust Construction 644,500 79,691,408 Denso 1,270,300 55,099,850 FANUC 409,400 68,466,145 Honda Motor 2,043,600 69,000,594 INPEX 4,641,400 66,468,220 Keyence 140,020 59,920,136 Komatsu 2,985,900 67,584,166 Shimamura 350,800 31,625,777 Shin-Etsu Chemical 1,132,900 70,296,529 Tokio Marine Holdings 1,759,700 53,639,181 Singapore2.0% DBS Group Holdings 2,401,226 34,450,158 Oversea-Chinese Banking 4,532,928 36,291,005 Spain2.0% Inditex 2,385,000 Sweden2.1% Hennes & Mauritz, Cl. B 1,718,000 Switzerland10.8% Kuehne + Nagel International 265,400 35,760,558 Nestle 879,000 68,219,324 Novartis 839,000 75,259,136 Roche Holding 238,400 69,516,562 SGS 16,100 35,723,218 Swatch Group-BR 52,100 28,250,509 Syngenta 181,000 64,963,237 Taiwan2.2% Taiwan Semiconductor Manufacturing, ADR 3,648,400 United Kingdom18.7% BG Group 3,575,000 71,308,893 Burberry Group 2,805,000 66,171,475 Compass Group 4,112,847 66,879,169 Diageo 2,170,700 63,982,964 Experian 1,995,600 34,719,915 HSBC Holdings 6,329,895 68,515,365 Intertek Group 678,100 31,531,943 Reckitt Benckiser Group 895,900 78,084,119 SABMiller 1,418,000 78,225,878 Smith & Nephew 1,926,000 33,349,127 Standard Chartered 3,049,000 61,399,113 Total Common Stocks (cost $2,806,901,101) Number of Rights.0% Rights Value ($) Singapore Oversea-Chinese Banking (cost $0) 566,616 a Other Investment3.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $103,500,000) 103,500,000 b Total Investments (cost $2,910,401,101) % Cash and Receivables (Net) .5 % Net Assets % ADR - American Depository Receipts BR - Bearer Certificate a Non-income producing security. b Investment in affiliated money market mutual fund. At August 31, 2014, net unrealized appreciation on investments was $569,240,046 of which $609,831,416 related to appreciated investment securities and $40,591,370 related to depreciated investment securities. At August 31, 2014, the cost of income tax purposes investments for federal was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Consumer Discretionary 15.5 Financial 14.4 Consumer Staples 14.2 Energy 12.5 Health Care 12.4 Industrial 9.8 Information Technology 6.0 Materials 5.8 Utilities 3.9 Money Market Investment 3.0 Telecommunication Services 2.0 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS August 31, 2014 Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) Appreciation ($) Sales: Japanese Yen, Expiring 9/2/2014 a 131,624,330 1,267,253 1,265,071 2,182 Counterparty: a National Australia Bank The following is a summary of the inputs used as of August 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 3,375,075,099 - - Mutual Funds 103,500,000 - - Rights+ 1,066,048 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 2,182 - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J.
